Citation Nr: 1813825	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent for left breast cancer residuals for the period from July 1, 2011 to present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1966 to March 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Louisville, Kentucky, on behalf of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA medical records from February 2014 note that the Veteran reported undergoing a radical mastectomy in 2001 at Mount Sinai Medical Center, although the VA clinician did not have access to the Mount Sinai records.  The Veteran was last afforded a VA examination for his breast cancer residuals in February 2014.  The examiner noted that the Veteran had underwent a simple or total mastectomy, but also noted the Veteran had axillary or sentinal lymph node excision, which for VA purposes may indicate a modified radical mastectomy.  July 2001 medical reports from Mt. Sinai contain a medical report regarding "left breast tissue with axillary contents."  The 2014 examiner also did not note whether the Veteran had significant alteration of size or form.  The Veteran has submitted multiple photographs demonstrating that he had his left nipple removed as part of mastectomy.  Therefore, upon remand a new opinion should be obtained clarifying what type of mastectomy the Veteran underwent, and whether it caused a significant alteration of size or form for his left breast. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a qualified clinician, which addresses the severity of the Veteran's left breast cancer residuals.  No examination needs to be conducted, unless the reviewing clinician deems it necessary.  The entire claims file must be reviewed by the reviewing clinician.

The reviewing clinician should provide an opinion as to the following questions:

a) Did the Veteran undergo a radical mastectomy, modified radical mastectomy, or simple mastectomy?

The examiner should review the Veteran's records from his 2001 mastectomy at Mt. Sinai Medical Center.

Please note that for VA purposes:

Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; 

Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact; and 

Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact.

b) Did the Veteran's mastectomy (including removal of his left nipple) cause a significant alteration of size or form to the Veteran's left breast?

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



